             Case 1:05-cr-00191-DC Document 133 Filed 09/15/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

UNITED STATES OF AMERICA                                    :

                     - against -                            :                 ORDER

JULIO CESAR LOPEZ PENA,                                     :                 1:05 Cr. 00191 (DC)

                              Defendant.                    :

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

CHIN, Circuit Judge:

              On September 08, 2020, defendant Julio Cesar Lopez Pena, proceeding pro
se, moved for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A) and the First
Step Act of 2018. Dkt. No. 132. It is hereby ORDERED as follows:

                    (1) The Government shall respond to the motion by Monday, September
29, 2020; and

           (2) If Mr. Pena wishes to submit reply papers, he shall do so by
Monday, October 13, 2020.

              The Clerk of Court is directed to mail a copy of this Order to defendant
Julio Cesar Lopez Pena at the address listed below as well as to the Government.

                    SO ORDERED.

Dated:              New York, New York
                    September 15, 2020
                                                                      /s/ Denny Chin_____
                                                                 DENNY CHIN
                                                                 United States Circuit Judge
                                                                 Sitting by Designation
        Case 1:05-cr-00191-DC Document 133 Filed 09/15/20 Page 2 of 2




To:   Julio Cesar Lopez Pena
      53076-053
      PO Box 2000
      White Deer, PA 17887

      David Zhou, Esq.
      Assistant United States Attorney
      United States Attorney's Office
      Southern District of New York
      1 St. Andrew's Plaza
      New York, NY 10007




                                         2
